UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DOROTHY W. COATES,
Plaintiff-Appellant,

v.                                                                    No. 97-1681

ABBEVILLE COUNTY,
Defendant-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Anderson.
G. Ross Anderson, Jr., District Judge.
(CA-96-1397-8-3)

Submitted: June 30, 1998

Decided: August 4, 1998

Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Theo Walker Mitchell, THEO W. MITCHELL & ASSOCIATES,
Greenville, South Carolina; Marilyn M. Pauling, Greenville, South
Carolina, for Appellant. G. P. Callison, Jr., David M. Tatarsky,
Greenwood, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Dorothy W. Coates appeals from the district court's order, after a
bench trial, denying relief in her action alleging racial discrimination
under Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. § 2000e-2(a) (1994), and 42 U.S.C.A.§§ 1981, 1982, 1983,
1985 (West 1994 & Supp. 1998). Finding no error, we affirm.

Coates, the Delinquent Tax Collector for Abbeville County, alleged
that she was paid a lower salary than her white, female predecessor
and was subjected to a probationary period, which was not required
of her predecessor, before being formally offered the position. Coates
further alleged that she was denied longevity pay increases and that
she was provided only part-time help, rather than a full-time clerk.

After a bench trial, the district court made the following factual
findings. Coates accepted the position of acting Delinquent Tax Col-
lector on June 26, 1991, after the former tax collector, Susan Botts,
resigned. Coates was appointed acting tax collector for a six-month
probationary period at an annual salary of $15,600. After Botts' resig-
nation, the Abbeville County Council requested that the County
Director review the salary for the Delinquent Tax Collector position
because the Council believed that Botts' annual salary of $20,446 was
too high. Data collected from the Upper Savannah Council of Gov-
ernments and the South Carolina Association of Counties revealed
that the salary range for delinquent tax collectors in counties similar
in size and population to Abbeville County ranged from $13,868 to
$17,056. During a Council meeting on March 18, 1992, the Council
voted to raise Coates' annual salary from $16,100 to $17,300, effec-
tive July 1, 1992.

The Abbeville County Personnel Policies and Procedures Manual
states that longevity pay is not applicable to elected or appointed offi-
cials. The district court found that although longevity pay was errone-
ously paid to Botts, the Council's refusal to pay Coates longevity pay
was not racially motivated, but rather, mandated by the terms of the
county personnel manual.

                     2
The district court found that Coates' salary was established as a
result of a legitimate governmental concern that the salary for the
delinquent tax collector position at the time Botts resigned was simply
too high as compared to other counties. The district court concluded
that Coates failed to demonstrate that the County's proffered reasons
for the disparity between her salary and her predecessor's salary, the
denial of longevity pay, and the denial of the appointment of a full-
time clerk were pretextual. The court concluded that Coates failed to
prove intentional discrimination. The court further found that Coates'
allegation that the members of the Abbeville County Council con-
spired against her was insufficient to support a claim under
§ 1985(3).*

On appeal, Coates contends that the district court erred in finding
that she failed to establish a prima facie case of discrimination
because she is an African American employee who is paid less than
her Caucasian predecessor for doing the same or more work. Coates
further contends that the district court erred in finding that the County
articulated a legitimate nondiscriminatory reason for the disparity
between her salary and her predecessor's salary. In support of her
claim of pretext, Coates asserts that: (1) she was the only employee
subject to a probationary period; (2) she was provided only part-time
help, even though her predecessor was afforded full-time help; (3) she
was subject to a public evaluation; and (4) although the salary survey
included salary ranges for several county positions, her position was
the only one affected by the survey.

To prevail on her Title VII claim, Coates must establish, by a pre-
ponderance of the evidence, a prima facie case of race-based discrimi-
nation. Once a prima facie case is established, the burden shifts to the
defendant to rebut the presumption of discrimination by producing
evidence that Coates was paid a lower salary for a legitimate, nondis-
criminatory reason. Texas Dep't of Community Affairs v. Burdine, 450
U.S. 248, 254 (1981). If the defendant meets its burden of production,
the presumption raised by the prima facie case is rebutted and "drops
_________________________________________________________________
*Coates failed to advance any argument regarding the conspiracy
claim under § 1985 in her appellate brief. Therefore, we deem it aban-
doned. See Fed. R. App. P. 28(a)(6); 11126 Baltimore Blvd., Inc. v.
Prince George's County, Md., 58 F.3d 988, 993 n.7 (4th Cir. 1995).

                     3
from the case," id. at 255 n.10, and Coates bears the ultimate burden
of proving that she has been the victim of intentional discrimination.
See St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 506-11, 515
(1993). The factual elements necessary to establish a prima facie case
of employment discrimination are the same for Title VII, Section
1981, and Section 1983 claims. See Gairola v. Virginia Dep't of Gen-
eral Servs., 753 F.2d 1281, 1285 (4th Cir. 1985). The district court's
findings are factual and can be reversed only if clearly erroneous. See
Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985). To
establish a prima facie case of racial discrimination with respect to
compensation, a plaintiff must show that she was paid less than a sim-
ilarly situated individual not in her protected class. See Brinkley-Obu
v. Hughes Training, Inc., 36 F.3d 336, 343 (4th Cir. 1994).

Even if Coates established a prima facie case of discrimination, we
find that the County's proffered reason for not hiring Coates at the
same annual salary as her predecessor was based on a legitimate non-
discriminatory reason. There was ample evidence in the record to sup-
port this finding. Council members testified that the survey was
conducted in an effort to streamline the county budget and in response
to other employees' comments regarding unfairness in treatment and
position assignments. The survey included not only the salary ranges
for the delinquent tax collector, but for several other positions as well.
The Personnel Policies and Procedures Manual provided for a six-
month evaluation period for all new employees, specifically employ-
ees new to a particular department. Further, although Botts received
longevity pay, other department heads, like Coates, did not receive
longevity pay, as mandated by county policy. Coates failed to demon-
strate that the County's proffered reasons for the disparity between
her salary and her predecessor's salary, the denial of longevity pay,
and the denial of the appointment of a full-time clerk were pretextual.

We affirm the district court's order. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid in the
decisional process.

AFFIRMED

                     4